UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

VALAIDA DeCARLIS,

                                      Plaintiff,
                                                                       Case # 18-CV-6409-FPG
v.
                                                                       DECISION AND ORDER
NEW YORK STATE RETIREMENT SYSTEM, et al.,

                                      Defendants.


                                       INTRODUCTION

       Pro se Plaintiff Valaida DeCarlis brings this action against Defendants New York State

Retirement System (“NYSRS”), Administrative Law Judge Paul Kehoe (“the ALJ”), Robert

Coughlon, Esq., Dana S. Reill, Esq., Executive Deputy Comptroller Colleen Gardner (“the

Comptroller”), Louis Nunez, M.D., and Allan Smiley, M.D., alleging that Defendants improperly

denied her New York State retirement disability benefits. In her operative Amended Complaint,

she asks this Court to review that denial and award her retroactive benefits as well as compensatory

and punitive damages.

       The Court screened Plaintiff’s Amended Complaint with respect to the 28 U.S.C. §1915(e)

criteria. Because it seeks relitigation of matters already adjudicated in a state court proceeding,

the Amended Complaint fails to state a claim. Accordingly, Plaintiff’s Amended Complaint is

DISMISSED WITH PREJUDICE.

                                        BACKGROUND

       Plaintiff worked as a housing specialist for the Rochester Housing Authority from 1992 to

2012. In October 2012, Plaintiff applied for disability retirement benefits under Retirement and

Social Security Law Article 15. ECF No. 5 at 7. In November 2013, the Comptroller denied
Plaintiff’s Article 15 application, finding that Plaintiff had not demonstrated that she was

permanently incapacitated from performing her job duties. Id. Plaintiff sought, and was granted,

an administrative hearing for redetermination. Id. After conducting a hearing, in February 2016,

the ALJ upheld the Comptroller’s determination. Id.

        Plaintiff subsequently commenced a state court proceeding pursuant to Article 78 of the

New York Civil Practice Law and Rules to review the Comptroller’s denial of benefits. See

DeCarlis v. New York State & Local Retirement Sys., 159 A.D.3d 1243, 1243 (NY App. Div.

2018). In that proceeding, the Third Department upheld the Comptroller’s denial of benefits and

dismissed Plaintiff’s Article 78 proceeding. Id. at 1244.

        Plaintiff then filed a Complaint in this Court, again seeking review of the denial of her

disability retirement benefits and the award of those benefits. ECF No. 1. This Court screened

and dismissed the Complaint, finding that Plaintiff’s claim was precluded because it had already

been adjudicated in the Article 78 proceeding and sought the same relief as in that proceeding (the

award of benefits). ECF No. 4; see also Griffin v. DiNapoli, No. 16-CV-0914, 2017 WL 3835334,

at *6 (N.D.N.Y. Aug. 30, 2017) (finding claim preclusion barred Plaintiff’s claims where he sought

the same relief as in state court, i.e. disability benefits).

        However, liberally construing the Complaint, the Court found that it was possible that

Plaintiff could state a claim under 42 U.S.C. § 1983 and permitted Plaintiff to amend her Complaint

to plead such a claim. ECF No. 4. Plaintiff filed an Amended Complaint, which the Court has

screened. Because the Amended Complaint continues to seek relitigation of the denial of benefits,

Plaintiff’s Amended Complaint is DISMISSED WITH PREJUDICE for failure to state a claim

upon which relief may be granted.




                                                     2
                                       LEGAL STANDARD

       Section 1915 “provide[s] an efficient means by which a court can screen for and dismiss

legally insufficient claims.” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007) (citing Shakur v.

Selsky, 391 F.3d 106, 112 (2d Cir. 2004)). Pursuant to Section 1915(e), the Court must dismiss a

complaint in a civil action if it determines at any time that the action (1) is frivolous or malicious;

(2) fails to state a claim upon which relief may be granted; or (3) seeks monetary relief against a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).

       A court must liberally construe pro se pleadings, but such pleadings must still meet the

notice requirements of Federal Rule of Civil Procedure 8. Wynder v. McMahon, 360 F.3d 73, 79

(2d Cir. 2004). “Specific facts are not necessary” and the plaintiff “need only give the defendant

fair notice of what the . . . claim is and the grounds upon which it rests.” Erickson v. Pardus, 551

U.S. 89, 93 (2007) (citation and quotation marks omitted).

       Generally, the Court will afford a pro se plaintiff an opportunity to amend or be heard

before dismissal “unless the court can rule out any possibility, however unlikely it might be, that

an amended complaint would succeed in stating a claim.” Abbas, 480 F.3d at 639 (internal

quotation marks omitted).       However, leave to amend pleadings is properly denied where

amendment would be futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

                                           DISCUSSION

       Plaintiff’s Amended Complaint fails to state a claim. The Amended Complaint is nearly

identical to the original Complaint except that, among other minor changes, it now seeks

compensatory and punitive damages in addition to the award of benefits. It alleges no new facts

that were not considered by the Article 78 court, and it fails to state a basis for relief under § 1983.

See Griffin, 2017 WL 3835334, at *6 (explaining that a civil rights case is not a means for litigating



                                                   3
in a federal forum the merits of a state or local administrative decision). It simply persists in

challenging the denial of disability retirement benefits. As this issue was already adjudicated in

the Article 78 proceeding, the doctrine of issue preclusion bars it from consideration in this

proceeding. See Latino Officers Ass'n v. City of New York, 253 F. Supp. 2d 771, 786 (S.D.N.Y.

2003) (recognizing that, even where a plaintiff seeks relief in a § 1983 proceeding that would not

be available in an Article 78 proceeding—such as compensatory and punitive damages—a § 1983

proceeding may still be barred by the doctrine of issue preclusion to the extent that plaintiff seeks

relitigation of issues already decided in the Article 78 proceeding); Purvis v. Bd. of Educ. of City

of New York, No. 85 CIV. 9945 (SWK), 1987 WL 17949, at *6 (S.D.N.Y. Sept. 29, 1987)

(declining to hear plaintiff’s § 1983 due process claim whose “crucial issue was precluded from

relitigation by application of collateral estoppel”).

                                          CONCLUSION

       For the reasons stated, Plaintiff’s Amended Complaint (ECF No. 5) is DISMISSED WITH

PREJUDICE. The Clerk of Court is directed to close this case.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and that leave to appeal to the Court of Appeals as a poor person

is denied. See Coppedge v. United States, 369 U.S. 438 (1962). Plaintiff should direct requests to

proceed on appeal as a poor person to the United States Court of Appeals for the Second Circuit

on motion in accordance with Federal Rule of Appellate Procedure 24.

       IT IS SO ORDERED.

Dated: April 2, 2019
       Rochester, New York
                                               ______________________________________
                                               HON. FRANK P. GERACI, JR.
                                               Chief Judge
                                               United States District Court


                                                   4
